Casey, J.
Appeal from an order of the Supreme Court (Rose, J.), entered June 13, 1988 in Tioga County, which, in a proceeding pursuant to CPLR article 78, denied petitioner’s application for an award of costs and counsel fees.
Public Officers Law § 103 (b) provides that "[pjublic bodies shall make or cause to be made all reasonable efforts to ensure that meetings are held in facilities that permit barrier-free physical access to the physically handicapped, as defined in [Public Buildings Law § 50 (5)]”. As a means of enforcement, Public Officers Law § 107 (1) authorizes any aggrieved person to commence a CPLR article 78 proceeding and/or an action for declaratory judgment and injunctive relief. Public Officers Law § 107 (2) provides that "[i]n any proceeding brought pursuant to this section, costs and reasonable attorney fees may be awarded by the court, in its discretion, to the successful party”.
Petitioner instituted an article 78 proceeding pursuant to Public Officers Law § 107 (1), seeking an order enjoining respondent Tioga County Legislature from holding its public meetings and hearings at any location that does not provide barrier-free access to physically handicapped persons, and Supreme Court granted the relief. Upon petitioner’s application for counsel fees pursuant to Public Officers Law § 107 (2), Supreme Court concluded that "respondents have made, and continue to make, reasonable efforts to provide access to handicapped persons, and * * * these efforts were commenced and underway prior to the prosecution of this special proceeding”. Accordingly, the application was denied and petitioner appeals.
Upon our review of the record, we find no abuse of the discretion vested in Supreme Court by Public Officers Law § 107 (2). Nor do we see any basis for substituting our discretion for that of Supreme Court. Accordingly, the order should be affirmed.
Order affirmed, without costs. Kane, J. P., Casey, Weiss, Levine and Mercure, JJ., concur.